DETAILED ACTION

This office action is in response to the application filed on 02/28/2020.  Claims 17-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 02/28/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-26, 30-32 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Inoue et al. (WO2016170910A1, hereinafter ‘910).
Claim 17, ‘910 teaches a power converter path of a modular multilevel power converter (e.g., see Fig. 1-16), the power converter path including: a multiplicity of modules (e.g., 103) forming an electric series circuit (e.g., serially connected 3s, see Fig. 1-2); said series circuit including four groups of modules (e.g., see Fig. 1-2); and 
said groups of modules including two sequential groups (e.g., the sequential groups above and below the two insulators 408s between adjacent 103s) at the middle of the tower structure (e.g., 400) disposed one above another in a tower structure (e.g., the tower structure 400, see Fig. 3, 5, 8, 10, 12-13, 15-16).
Claim 8, ‘910 teaches the limitations of claim 17 as discussed above.  It further teaches that wherein one of said two sequential groups is disposed on a lower level of said tower structure, and the other of said two sequential groups is disposed on an upper level of said tower structure (e.g., the sequential groups above and below the two insulators 408s at the middle of the tower structure 400, see Fig. 3, 5, 8, 10, 12-13, 15-16).
Claim 19, ‘910 teaches the limitations of claim 17 as discussed above.  It further teaches that wherein said tower structure is one of a first tower structure (e.g., the first tower structure of 400) and a second tower structure (e.g., the second tower structure of 400) disposed next to one another (e.g., Fig 3, 5, 8, 10, 12-13, 15-16).
Claim 20, ‘910 teaches the limitations of claim 19 as discussed above.  It further teaches that which further comprises a first electric connecting conductor (e.g., 306P, 306N) electrically interconnecting said groups disposed in said first tower structure and 
Claim 21, ‘910 teaches the limitations of claim 20 as discussed above.  It further teaches that wherein: said first tower structure has upper and lower levels (e.g., the high-low levels above 408s of the first tower structure of 400); said second tower structure has upper and lower levels  (e.g., the high-low levels above 408s of the second tower structure of 400); and said first electric connecting conductor electrically connects said group disposed on said lower level of said first tower structure to said group disposed on said lower level of said second tower structure (e.g., the connections of 306P and 306N at the level below 408s,  see Fig. 3, 5, 8, 10, 12-13, 15-16); or said first electric connecting conductor electrically connects said group disposed on said upper level of said first tower structure to said group disposed on said upper level of said second tower structure.
Claim 22, ‘910 teaches the limitations of claim 21 as discussed above.  It further teaches that which further comprises: a first path terminal (e.g., P) and a second path terminal (e.g., N); said first path terminal being disposed at said first tower structure; and said second path terminal being disposed at said second tower structure (e.g., see Fig 3, 5, 8, 10, 12-13, 15-16).
Claim 23, ‘910 teaches the limitations of claim 22 as discussed above.  It further teaches that wherein: said first path terminal is disposed on said lower level of said first tower structure, and said second path terminal is disposed on said lower level of the second tower structure (e.g., the respective locations of P and at the corresponding tower structures, see Fig 3, 5, 8, 10, 12-13, 15-16), or said first path terminal is 
Claim 24, ‘910 teaches the limitations of claim 23 as discussed above.  It further teaches that which further comprises a second connecting conductor (e.g., 305P, 305N) disposed at a side of said tower structure disposed opposite said path terminal (e.g., see Fig. 2-3, 5-6, 8, 10-13), said second electric connecting conductor electrically connecting said group disposed on said upper level of said tower structure to said group disposed on said lower level of said tower structure (e.g., see Fig. 2-3, 5-6, 8, 10-13).
Claim 25, ‘910 teaches the limitations of claim 24 as discussed above.  It further teaches that which further comprises a U-shaped current path for a current flowing through said group disposed on said upper level of said tower structure (e.g., the U shaped connections of 305 and 306 at the upper level of the tower structure 400), said second connecting conductor and said group disposed on said lower level of said tower structure  (e.g., 305P and 305N at the lower level of the tower structure 400, see Fig. 2-3, 5-6, 8, 10-13)).
Claim 26, ‘910 teaches the limitations of claim 24 as discussed above.  It further teaches that wherein at least one of said first connecting conductor or said second connecting conductor is an electric busbar (e.g., the bar shaped 305 and 306, see Fig. 5, 10, 13).

Claim 31, ‘910 teaches the limitations of claim 17 as discussed above.  It further teaches that wherein said modules each include at least two respective electronic switching elements and a respective electrical energy store (e.g., the IGBTs 300s, see Fig. 1-13).
Claim 32, ‘910 teaches the limitations of claim 17 as discussed above.  It further teaches that a modular multilevel power converter, comprising a power converter path according to claim 17 (e.g., the modular multilevel power converter, see Abstract, Fig. 1-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue et al. (WO2016170910A1, hereinafter ‘910), in view of Sihler (US Patent or PG Pub. No. 20120057308, hereinafter ‘308).
Claim 27, ‘910 teaches the limitations of claim 24 as discussed above.  ‘910 does not explicitly disclose a cooling pipe for fluid cooling of said modules, said cooling pipe being disposed at a side of said tower structure at which said second connecting conductor is disposed.
‘308 discloses a power converter path of a modular multilevel power converter (e.g., see Fig. 1-4) comprises a cooling pipe for fluid cooling of the modules (e.g., see [0020][0021], Fig. 4), said cooling pipe being disposed at a side of said tower structure (e.g., the space 410) at which said second connecting conductor is disposed (e.g., the space 410 around the tower structure 350, see [0020][0021], Fig. 3-4).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the power converter path of a modular multilevel power converter to include the cooling system as disclosed in ‘308, because it 
Claim 28, the combination of ‘910 and 308 teach the limitations of claim 27 as discussed above.  ‘910 does not explicitly disclose that wherein said cooling pipe includes a meandering section.  ‘308 further discloses that wherein said cooling pipe includes a meandering section (e.g., the cooling tubes with suitable cooling fluid between the cooling system 390 and the space 410/420, see [0020][0021], Fig. 3-4)
‘308 reads the same obviousness as discussed in claim 27 rejection above.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 29, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein said meandering section is disposed in a plane being perpendicular or parallel to a conceptual plane boundary surface bordering an outer contour of a side of said tower structure at which said second connecting conductor is disposed.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JUE ZHANG/
Primary Examiner, Art Unit 2838